DETAILED ACTION
The communication dated 5/18/2022 has been entered and fully considered.
Claims 1-20 are pending. Claims 11-20 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 5/18/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and use, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, in view of Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER.
Regarding claim 1, COWAN (U.S. PGPUB 2006/0231968) teaches: A preparation method of a durable inorganic particle board (COWAN teaches a process for making composite wood product [0001]), comprising the following steps: (1) mixing heat-vulcanized silicone rubber with an organic solvent to obtain a sealant solution; (2) mixing calcium chloride, sodium dodecyl sulfate and water to obtain a curing agent solution (COWAN teaches a mixture of binder and lignocellulose material to form a mixture [0045]); (3) spraying the sealant solution on the surface of a shaving to mix with the curing agent solution, an inorganic adhesive and water to obtain a mixture (COWAN teaches spraying a surface of the wood pieces with an adhesive binder compositions [0044; 0047]. COWAN teaches adhesive mixed with water [0035]. The adhesive also implicitly has a curing agent as the adhesive is cured [0052]); (4) sequentially laying and hot-pressing the mixture to obtain a pre-molded material (COWAN teaches a mat is formed and laying the resin-treated wood particles formed into a mat and compacted in a hot press [0047]); and (5) sequentially curing and drying the pre-molded material to obtain the durable inorganic particle board (COWAN teaches heating and curing the product [0045; 0004; 0046]); wherein an execution sequence of the steps (1) and (2) is not limited herein.
COWAN is silent as to: heat-vulcanized silicone rubber with an organic solvent to obtain a sealant solution and calcium chloride, sodium dodecyl sulfate and water to obtain a curing agent solution.
COWAN is silent as to a silicon rubber with an organic solvent to obtain a sealant solution. In the same field of endeavor, composites, MORRISON teaches rubber mixed with a solvent and then vulcanized [Col. 5, lines 47-53]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, by having a mixture of silicone rubber with a solvent to obtain a sealant solution, as suggested by MORRISON, in order to create a plastic or putty-like form to easily spread the paste form [Col. 5, lines 48-56].
COWAN and MORRISON are silent as to calcium chloride, sodium dodecyl sulfate and water to obtain a curing agent solution. In the same field of endeavor, composites, LINDER teaches a mixture of calcium chloride, sodium dodecyl sulfate and water [Col. 6, lines 20-26]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN and MORRISON, by having a mixture of water, calcium chloride, and sodium dodecyl sulfate, as suggested by LINDER, in order to disperse particles in a matrix [Col. 6, lines 15-20].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER, as applied to claim 1 above, and further in view of Sanda, Jr. (U.S. 5,295,525), hereinafter SANDA, and Iwasaki et al. (U.S. PGPUB 2008/0283268), hereinafter IWASAKI.
Regarding claim 2, COWAN, MORRISON and LINDER teach all of the claimed limitations as stated above, but are silent as to: wherein in the step (1), the organic solvent comprises one or more of n-hexane, hexahydrofuran and dioxane; the viscosity of the sealant solution is 150-350 MPa·s.
In the same field of endeavor, composites, SANDA teaches an organic solvent that can be n-hexane [Col. 7, lines 55-56]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON and LINDER, by having the organic solvent be n-hexane, as suggested by SANDA, as it is a known option in the art to use n-hexane as a solvent. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007)("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
COWAN, MORRISON, LINDER and SANDA do not teach the viscosity of the sealant solution is 150-350 MPa·s. In the same field of endeavor, composites, IWASAKI teaches a sealant solution has a viscosity of 15-500 MPas [0010]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER and SANDA, by having a sealant with a viscosity of 15-500 MPas, as suggested by IWASAKI, in order to prevent overflowing of the surrounding area [0047].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER, as applied to claim 1 above, and further in view of Pai et al. (U.S. 2017/0056698), hereinafter PAI.
Regarding claim 3, COWAN, MORRISON and LINDER are silent as to: wherein in the step (2), the mass ratio of the calcium chloride, the sodium dodecyl sulfate and the water is (8-10):(1-2):(88-95). In the same field of endeavor, compositions, PAI teaches water can comprise from 75-95 wt % of the composition [0106]. PAI also teaches the composition may include 1-10 wt % of a second anionic surfactant, optionally sodium dodecyl sulfate, and up to 10 wt % of calcium chloride [0114]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON and LINDER, by having the water comprise 75-95 wt%, 1-10 wt % of a second anionic surfactant, optionally sodium dodecyl sulfate, and up to 10 wt % of calcium chloride, as suggested by PAI, in order to have a composition that is fire resistant [0129].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER, as applied to claim 1 above, and further in view of Haataja et al. (U.S. 4,337,710), hereinafter HAATAJA.
Regarding claim 4, COWAN teaches: wherein in the step (3), the shaving comprises a wood shaving and/or a non-wood shaving (COWAN teaches the shaving comprises wood strips or wood particles [0044]), and a moisture content of 10%-12% (COWAN teaches the moisture content is between 2 to 20 % [0046], which encompasses the claimed range.), but is silent as to: the shaving has a length of 10-40 mm, a width of 0.3-0.5 mm, a thickness of 0.1-0.3 mm.
In the same field of endeavor, boards, HAATAJA teaches to wood particles have an average length of about 1 ¼ to about 6 inches (31.75 mm to 152.4 mm), an average thickness of about 0.005 to about 0.075 inches (0.127 mm to 1.905 mm), and an average width of about 3 inches or less (0 mm to 76.2 mm) [Abstract]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, and LINDER, by having the wood particles have length of about 1 ¼ to about 6 inches (31.75 mm to 152.4 mm), an average thickness of about 0.005 to about 0.075 inches (0.127 mm to 1.905 mm), and an average width of about 3 inches or less (0 mm to 76.2 mm), as suggested by HAATAJA, in order to have a uniform mat that lies substantially flat [Col. 3, lines 5-10]. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER, as applied to claim 1 above, and further in view of Wambaugh et al. (U.S. 10,167,231), hereinafter WAMBAUGH, KIM et al. (U.S. PGPUB 2018/0044512), hereinafter KIM, LOFTUS (U.S. 5,657,597), and LI (U.S. PGPUB 2008/0213597).
Regarding claim 5, COWAN, MORRISON and LINDER teach all of the claimed inventions as stated above, including, the mass of the shaving is based on an absolute dry weight (COWAN teaches the mass is based on the dry weight of the wood pieces [0043]), but are silent as to: wherein in the step (3), the heat- vulcanized silicone rubber and the shaving in the sealant solution have a mass ratio of 0.5-1:9-9.5; the shaving, the inorganic adhesive, the curing agent solution and the water have a mass ratio of (20-30):(60-75):(1-2):(30-40); the inorganic adhesive comprises gypsum and/or Portland cement.
In the same field of endeavor, composites, WAMBAUGH teaches having a weight percent of 0.1 to 5 of rubber in a composition [Col. 4, lines 17-20]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON and LINDER, by having the rubber in a composition be 0.1 to 5 wt %, as suggested by WAMBAUGH, in order to blend into a cementiuous material and have a reinforced concrete [Col. 21, lines 65-67].
COWAN, MORRISON, LINDER and WAMBAUGH are silent as to the shaving have a mass ratio of 9-9.5. In the same field of endeavor, composites, KIM teaches 5 to 20 wt % of a natural fiber in a composition [claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER and WAMBAUGH, by having 5 to 20 wt % of a natural fiber, as suggested by KIM, in order to enhance physical properties of the product [0020].
COWAN, MORRISON, LINDER, WAMBAUGH and KIM are silent as to the shaving, the inorganic adhesive, and the water have a mass ratio of (20-30):(60-75):(30-40); the inorganic adhesive comprises gypsum and/or Portland cement. In the same field of endeavor, composites, LOFTUS teaches 2 to 80 percent by weight of a filler that includes chopped up wood [Col. 2, lines 7-10], 7 to about 65 percent by weight of cement material that can include Portland cement [Col. 2, lines 1-4], and 10 to about 35 percent by weight of water [Col. 2, lines 15-17].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER, WAMBAUGH and KIM, by having 2 to 80 percent by weight of a filler that includes chopped up wood, 7 to about 65 percent by weight of cement material that can include Portland cement, and 10 to about 35 percent by weight of water, as suggested by LOFTUS, in order to make an insulating material [Col. 2, lines 50-59].
COWAN, MORRISON, LINDER, WAMBAUGH, KIM and LOFTUS are silent as to: the curing agent solution having a mass ratio of 1-2. In the same field of endeavor, composites, LI teaches 0.5 to about 10 wt % of curing agent in a composition [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER, WAMBAUGH, KIM and LOFTUS, by having 0.5 to about 10 wt % of curing agent, as suggested by LI, in order to create an adhesive composition [0017].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, Linder et al. (U.S. 5,304,307), hereinafter LINDER, and Haataja et al. (U.S. 4,337,710), hereinafter HAATAJA, as applied to claim 4 above, and further in view of Wambaugh et al. (U.S. 10,167,231), hereinafter WAMBAUGH, KIM et al. (U.S. PGPUB 2018/0044512), hereinafter KIM, LOFTUS (U.S. 5,657,597), and LI (U.S. PGPUB 2008/0213597).
Regarding claim 6, COWAN, MORRISON, LINDER and HAATAJA teach all of the claimed inventions as stated above, including, the mass of the shaving is based on an absolute dry weight (COWAN teaches the mass is based on the dry weight of the wood pieces [0043]), but are silent as to: wherein in the step (3), the heat- vulcanized silicone rubber and the shaving in the sealant solution have a mass ratio of 0.5-1:9-9.5; the shaving, the inorganic adhesive, the curing agent solution and the water have a mass ratio of (20-30):(60-75):(1-2):(30-40); the inorganic adhesive comprises gypsum and/or Portland cement.
In the same field of endeavor, composites, WAMBAUGH teaches having a weight percent of 0.1 to 5 of rubber in a composition [Col. 4, lines 17-20]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER and HAATAJA, by having the rubber in a composition be 0.1 to 5 wt %, as suggested by WAMBAUGH, in order to blend into a cementiuous material and have a reinforced concrete [Col. 21, lines 65-67].
COWAN, MORRISON, LINDER, HAATAJA and WAMBAUGH are silent as to the shaving have a mass ratio of 9-9.5. In the same field of endeavor, composites, KIM teaches 5 to 20 wt % of a natural fiber in a composition [claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER, HAATAJA and WAMBAUGH, by having 5 to 20 wt % of a natural fiber, as suggested by KIM, in order to enhance physical properties of the product [0020].
COWAN, MORRISON, LINDER, HAATAJA, WAMBAUGH and KIM are silent as to the shaving, the inorganic adhesive, and the water have a mass ratio of (20-30):(60-75):(30-40); the inorganic adhesive comprises gypsum and/or Portland cement. In the same field of endeavor, composites, LOFTUS teaches 2 to 80 percent by weight of a filler that includes chopped up wood [Col. 2, lines 7-10], 7 to about 65 percent by weight of cement material that can include Portland cement [Col. 2, lines 1-4], and 10 to about 35 percent by weight of water [Col. 2, lines 15-17].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER, HAATAJA, WAMBAUGH and KIM, by having 2 to 80 percent by weight of a filler that includes chopped up wood, 7 to about 65 percent by weight of cement material that can include Portland cement, and 10 to about 35 percent by weight of water, as suggested by LOFTUS, in order to make an insulating material [Col. 2, lines 50-59].
COWAN, MORRISON, LINDER, HAATAJA, WAMBAUGH, KIM and LOFTUS are silent as to: the curing agent solution having a mass ratio of 1-2. In the same field of endeavor, composites, LI teaches 0.5 to about 10 wt % of curing agent in a composition [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON, LINDER, HAATAJA, WAMBAUGH, KIM and LOFTUS, by having 0.5 to about 10 wt % of curing agent, as suggested by LI, in order to create an adhesive composition [0017].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER, as applied to claim 1 above, and further in view of Forss et al. (U.S. 4,105,606), hereinafter FORSS.
Regarding claim 7, COWAN teaches: wherein in step (4), the thickness of the laying is 40-160 mm (COWAN teaches the thickness of the OSB falls from about 1/8 to 2 inches (3.175 mm to 50.8 mm) [0047], which overlaps the claimed range); the temperature of the hot-pressing is 100-120°C (COWAN teaches the temperature of the hot-press is 115 to 180°C [0045], which overlaps the claimed range), the pressure is preferably 3-4 MPa (COWAN teaches the pressure can be applied at 600 psi (4.13 MPa) [0057]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.), and the time is 50-80 s/mm.
COWAN, MORRISON and LINDER are silent as to the time of the press. In the same field of endeavor, particle boards, FORSS teaches a pressing time of 60 s/mm [Col. 5, lines 45-47]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON and LINDER, as suggested by FORSS, in order to one-phase hardening process and short pressing time [Col. 3, lines 35-37].
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (U.S. PGPUB 2006/0231968), hereinafter COWAN, Morrison (U.S. 3,840,424), hereinafter MORRISON, and Linder et al. (U.S. 5,304,307), hereinafter LINDER, as applied to claim 1 above, and further in view of Yu et al. (U.S. PGPUB 2020/0291663), hereinafter YU.
Regarding claim 8, COWAN teaches all of the limitations as stated above, including: the temperature of the drying is 80-90°C (COWAN teaches the board is dried at 180°F (82°C) [0036]), but is silent as to: wherein in the step (5), the curing is atmospheric natural curing; the time of the curing is 12-20 d and the moisture content of the durable inorganic particle board is 10%-12%. In the same field of endeavor, particle boards, YU teaches a curing that is preferably at normal temperature and at a time of curing is preferably 10-15 days [0033] and the moisture content of the board is 9-16% [0035]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COWAN, MORRISON and LINDER, by having a curing time of 10-15 days and a moisture content of 9-16%, as suggested by YU, in order to prevent cracking and deformation of the board [0033].
Regarding claim 9, YU further teaches: after drying in the step (5), further comprising performing an edge-aligning and sanding treatment on the dried board (YU teaches sanding of the board and milling to form edge shapes [0039-0040]).
Regarding claim 10, YU further teaches: after drying in the step (5), further comprising performing an edge-aligning and sanding treatment on the dried board (YU teaches sanding of the board and milling to form edge shapes [0039-0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748